Citation Nr: 0840777	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-17 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 15, 2002, 
for the award of a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1972 to August 
1975 and from August 1976 to June 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.


FINDINGS OF FACT

1.  The RO denied a TDIU by unappealed rating decision of 
January 2002.  The only service connected disability was his 
knee disorder, rated 30 percent disabling.

2.  He applied to reopen claims for an increased rating and 
service connection on March 15, 2002.  Rating actions granted 
separate service connection for a back disorder, rated 20 
percent disabling, and assigned a 60 percent rating for the 
knee replacement residuals, effective March 15, 2002.  There 
was subsequently evidence of individual unemployability as of 
that date.

3.  It is not shown, prior to March 15, 2002, that his 
service connected disorders by themselves caused him to be 
unable to obtain or sustain substantially gainful employment.

4.  There has been no claim of error in the January 2002 
rating decision.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 15, 
2002, have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.157, 3.321, 3.343, 3.400, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his service-connected disabilities.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision.  Moreover, as indicated above, the RO has 
taken all necessary steps to both notify the veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a TDIU rating and an effective date for 
that evaluation in the appealed rating decision.  Id.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

By rating decision of November 2003, RO awarded the veteran a 
TDIU rating as of March 15, 2002.  Previously service 
connection for a low back disorder had been granted and rated 
20 percent disabling from March 2002, and the knee disorder 
was increased to 60 percent in the November 2003 rating, also 
effective in March 2002.  The veteran contends that he should 
be awarded such benefit as of August 1999, because that is 
when he underwent total knee replacement, which in turn has 
prevented him from working.  He has also asserted that he 
should be paid since 1995.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.400 (2008).  In cases involving increases 
(which includes a claim for individual unemployability), the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if the claim is received within one year from such 
date.  Otherwise, the effective date is the date of receipt 
of claim.  38 C.F.R. § 3.400(o)(2). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Receipt of a VA medical 
record, uniformed services medical record or private medical 
record may be accepted as an informal claim for increased 
benefits.  The date of the record will be accepted as the 
date of receipt of claim.  See 38 C.F.R. § 3.157(b)(1).

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

In a September 1978 rating decision the veteran was awarded 
service connection for right knee meniscectomy (10%).  In an 
April 1979 rating decision, the veteran was awarded a 
temporary total evaluation for his right knee disability for 
the period January 28, 1979 to March 31, 1979; the 10 percent 
evaluation was resumed April 1, 1979.  

In August 1999, the veteran underwent total knee replacement 
surgery.  In a November 1999 rating decision, the veteran was 
awarded a total evaluation for the knee disability for the 
period August 13, 1999 to September 30, 2000; a 30 percent 
evaluation was assigned effective October 1, 2000.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2008).

The veteran applied for a TDIU in March 2001; however, the 
veteran was subsequently denied a TDIU rating in a January 
2002 rating decision because his disabilities did not meet 
the schedular requirements and the veteran was not found 
unable to secure or follow a substantial gainful occupation 
as a result of his service-connected disabilities.  In this 
regard, the Board notes a total disability rating for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and the combined rating must be 
70 percent or more.  38 C.F.R. § 4.16(a). 

At that time the veteran was service connection for the 
residuals of a right knee replacement, rated 30 percent 
disabling.  There was a November 2002 document indicting an 
examiners opinion that the veteran could not work.  There was 
discussion of knee and back problems at that time.  There is 
also a note from a physician that the veteran could not work 
since 1995.  The problem with these documents is that it is 
not clear that this is due to his sole service connected 
disorder.  In fact, discussion of other disabilities suggests 
that there were a combination of factors making the veteran 
unemployable.

In March 2002, he reopened his claim, and for the first time 
sought service connection for a back disorder.  Examinations 
were conducted which resulted in the conclusion that 
secondary service connection was in order for the back and a 
20 percent rating was assigned the date of claim.  It was 
also later determined that a 60 percent rating for the knee 
replacement residuals were in order.  In that regard, an 
August 2002 examination showed muscle atrophy and other 
findings warranting the higher rating.  At that point, it was 
also possible to determine that the veteran's now service 
connected disorders warranted assignment of a TDIU.

As noted, on March 15, 2002, the VA received the veteran's 
formal claims, including claims for service connection for 
various disorders and the claim for an increased evaluation 
for the right knee disability and service connection for a 
back disorder.  In an August 2002 rating decision, the 
veteran was awarded service connection for degenerative 
changes of the lumbar spine, secondary to the service-
connected right knee disability (20%).  The evaluation for 
the right knee disability remained 30 percent and the 
combined evaluation for the service-connected disabilities 
was 40 percent, effective from March 15, 2002.  In a November 
2003 rating decision, the veteran was awarded an increased 60 
percent evaluation for the service-connected right knee 
disability, effective March 15, 2002.  Thus, the combined 
evaluation for the service-connected disabilities was 70 
percent, effective from March 15, 2002.  As the veteran's 
service-connected disabilities met the schedular requirements 
as of March 15, 2002, the TDIU rating was awarded as of that 
date.  

In this case, as illustrated by the record, the veteran's 
claim for benefits is shown to have been received on March 
15, 2002.  There are no provisions for an informal claim for 
service connection.  The November 2001 statement could be an 
informal claim for an increased rating, but as noted, it is 
not clear that service connected disorders caused a TDIU 
until March 15, 2002, the date of the claim which was later 
allowed.  There is no legal basis for an earlier effective 
date.

Finally, to get behind the final January 2002 rating which 
denied a TDIU, there would need to be error in that rating 
shown.  That has neither been alleged nor otherwise developed 
for appellate review.  The claim on the basis set out above, 
is denied.



ORDER

An effective date earlier than March 15, 2002, for the award 
of a TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


